DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 24-36 have been canceled.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “In an example embodiment”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “In an example embodiment” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. US 2019/0246551 A1.
With respect to claims 1 and 14, Campbell et al. US 2019/0246551 A1 disclose a system and non-transitory computer-readable medium comprising: 
a motor (154, 184); 
a memory storing instructions (implicit); and 
at least one controller (112, 110, 156, 186) configured to execute the instructions to cause the system to obtain at least one message over a network (fig. 3), 
the at least one message indicating a target position (5 o'clock position at t2) for a rotor of the motor (154) and a target time (t2) associated with target position 
(fig. 5, 98, 12-14), 
determine a position command (120° from 1 o'clock position at t1 to 5 o'clock position at t2) and a speed command (par. 0083: "to a rearward velocity equal to the forward travel speed"; par. 0084: ''preset rotational velocity'') based on the target position and the target time (acceleration and deceleration between the 1 o'clock position at t1 and the 5 o'clock position at t2, par. 0083, fig. 5, 9A-C, 12-14),
and control the motor (154) based on the position command and the speed command (see also par. 0090).
As to claims 2 and 15, a “target speed” is input parameter, i.e. the speed that shall prevail at the target position and time, disclosed by paragraph [0083] “rearward velocity equal to the forward travel speed”.
Regarding claims 3 and 16, target speed is based on a speed of a planter row unit (row units 14; planter velocity sensor 120).
With respect to claims 4 and 17, target position is an expected position at which the seed is ejected (5 o'clock position at t2; par. [0083]).
With respect to claims 5, 6, 18 and 19, see the disclosure in paragraphs [0007], [0055], [0064], [0065], [0070], [0072], [0076], [0078], [0081]-[0087], [0090]-[0093], [0099] and Figures 1A, 1B, 3-6B and 9A-14.
As to claim 11, the controlled motor drive is a seed deliverer (142, 180).
Regarding claim 12, regarding the brush, ejector wheel 142/180 has bristles 152/190.
With respect to claim 13, see paragraph [0070] of Campbell et al. US 2019/0246551 A1 suggesting a respective timing of the seed meter 116 preceding the seed deliverer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US 2019/0246551 A1 alone.
Campbell et al. US 2019/0246551 A1 disclose the system and non-transitory computer-readable medium as set forth supra.
Claims 9 and 22 distinguish over Campbell et al. US 2019/0246551 A1 in requiring the at least one controller to be configured to cause the system to determine the position command and the speed command based on a bang-bang method in the second mode of operation.
However, the undefined first mode cannot contribute a technical teaching and a “bang-bang method” in control theory is nothing else than an ordinary 2-point/step-control or hysteretic control or on-off-control as is generally known for simple control tasks like thermostats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the at least one controller to be configured to cause the system to determine the position command and the speed command based on a bang-bang method in the second mode of operation as set forth supra for greater versatility in use and operation of the system and non-transitory computer-readable medium of Campbell et al. US 2019/0246551 A1.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US 2019/0246551 A1 in view of WO 2012/003134 A2.
Campbell et al. US 2019/0246551 A1 disclose the system and non-transitory computer-readable medium as set forth supra.
Claims 7 and 20 distinguish over Campbell et al. US 2019/0246551 A1 in requiring the at least one controller to be configured to cause the system to determine the position command based on a Gramian method in the first mode of operation.
WO 2012/003134 A2 suggests the use of Gramian matrices in motor control (see the disclosure in pages 1, 8, 9 and specifically 12-13: chapter “System controllability and observability”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the at least one controller to be configured to cause the system to determine the position command based on a Gramian method in the first mode of operation as set forth supra for greater versatility in use and operation of the system and non-transitory computer-readable medium of Campbell et al. US 2019/0246551 A1.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US 2019/0246551 A1 in view of EP 3 259 972 A1.
Campbell et al. US 2019/0246551 A1 disclose the network and non-transitory computer-readable medium as set forth supra.
Claims 10 and 23 distinguish over Campbell et al. US 2019/0246551 A1 in requiring the network to be a controller area network (CAN) and the at least one controller to be configured to obtain the at least one message over a CAN bus.
See the disclosure in paragraphs 0005 and 0006 and in Figures 1-4 of EP 3 259 972 A1 showing a CAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a controller area network (CAN) as disclosed in EP 3 259 972 A1 for greater versatility in use and operation of the system and non-transitory computer-readable medium of Campbell et al. US 2019/0246551 A1.

Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3 437 450 A1 and WO 2008/155235 A1 disclose various agricultural systems.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 31, 2022